Citation Nr: 0913604	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right arm and 
wrist disability.

4.  Entitlement to service connection for a disability of the 
upper chest.

5.  Entitlement to service connection for a disability of the 
bones and muscles of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In August 2007, the Board remanded the matter for additional 
evidentiary development.  As set forth in more detail below, 
another remand of this appeal is unfortunately required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In March 2009 written arguments, the appellant's 
representative raised a claim of service connection for 
tinnitus.  Since this matter has not as yet been adjudicated, 
it is referred to the RO for initial consideration.


REMAND

Orthopedic disabilities

The appellant seeks service connection for several orthopedic 
disabilities, including a right knee disability, right arm 
and wrist disabilities, a disability of the upper chest, and 
a disability of the back.  

In pertinent part, the appellant's service treatment records 
show that at his July 1967 military induction medical 
examination, he reported a history of broken bones.  On 
clinical evaluation, his upper extremities, lower 
extremities, and spine were normal.  No musculoskeletal 
abnormalities were identified.  

In service treatment records show that in October 1967, the 
appellant reported that he had fallen in his sleep and now 
had pain in his right wrist.  No diagnosis was rendered.  
Later that month, the appellant sought treatment for a sore 
chest.  The impression was muscle strain.  In December 1967, 
the appellant complained of right knee pain which had begun 
the previous week.  He denied injury.  No diagnosis was 
rendered.  The remaining service treatment records are 
negative for pertinent complaints or abnormalities.  

At his September 1970 military separation medical 
examination, the appellant denied a history of a trick or 
locked knee, recurrent back pain, a painful or trick shoulder 
or elbow, arthritis, and bone or joint deformities.  On 
clinical evaluation, his upper extremities, lower 
extremities, and spine were normal.  No musculoskeletal 
abnormalities were identified.  

In pertinent part, post-service clinical records show that in 
approximately 1979, the appellant was diagnosed as having 
osteoporosis.  See e.g. October 7, 1982, VA clinical record 
noting a diagnosis of osteoporosis of the spine "three years 
ago."  In 1992, the appellant sought treatment for 
increasing joint pain of gradual onset.  He reported a 
history of pain throughout the upper back, neck, lower back, 
and chest since childhood, becoming worse.  The appellant was 
diagnosed as having congenital osteogenesis imperfecta with 
severe osteoporosis and multiple compression fractures 
throughout the spine.  It was noted that the appellant had a 
positive family history of arthritis, osteoporosis, and 
rheumatoid arthritis.  

Subsequent post-service clinical records document continued 
treatment for osteogenesis imperfecta and osteoporosis, as 
well as degenerative joint disease, including of the spine, 
right hand, and right knee.  These records also document 
treatment for a torn right medial meniscus in June 2000, 
after the appellant fell and twisted his knee.  

In August 2007, the Board remanded the matter for the purpose 
of obtaining an opinion regarding the nature and etiology of 
the appellant's right knee disability, right arm and wrist 
disability, disability of the upper chest, and disability of 
the back. 

Pursuant to the Board's remand, the appellant twice underwent 
VA medical examination, once in September 2008 and apparently 
again in October 2008.  Unfortunately, the Board is unable to 
assign either examination report significant probative value.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that the rules on expert witness testimony 
delineated in the Federal Rules of Evidence provide 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence."  
Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are:  
1) The testimony is based upon sufficient facts or data.  In 
other words, is the medical professional informed of 
sufficient facts upon which to base an opinion relevant to 
the problem at hand?; (2) The testimony is the product of 
reliable principles and methods; and (3) The expert witness 
has applied the principles and methods reliably to the facts 
of the case.  In other words, most of the probative value of 
a medical opinion comes from its reasoning.  A medical 
opinion is not entitled to any weight "if it contains only 
data and conclusions."  Nieves- Rodriguez, 22 Vet. App. at 
304.

In this case, both the September 2008 and October 2008 VA 
examiners appeared to base their conclusions on an incomplete 
or inaccurate review of the claims folder, particularly the 
pertinent evidence therein.  For example, the September 2008 
VA medical examiner concluded that the appellant's spinal 
disability, which he diagnosed as generalized osteoporosis 
with multiple compression fractures, spondylolisthesis and 
spondylolysis, was at least as likely as not related to 
"incidents recorded in his C-file...that occurred when he was 
in basic training and during military service."  As 
discussed above, however, the appellant's service medical 
records do not document any back symptoms or injuries during 
active duty, nor do they document a diagnosis of 
osteoporosis.  The examiner did not clarify the documented 
"incidents" to which he referred.  

The October 2008 VA medical examination report similarly 
appears to be based on an inaccurate or incomplete reading of 
the record.  That examiner, for example, concluded that the 
appellant's right knee disability was not likely related to 
active service as he was unable to find "any indication for 
problems" in the service medical records.  As set forth 
above, however, the appellant's service medical records 
document complaints of right knee pain in 1967.

The Board further notes that the appellant's orthopedic 
claims are complicated by the fact that he has been diagnosed 
as having congenital osteogenesis imperfecta, a genetic 
disorder also known as "brittle bone disease."  Based on 
the record currently on appeal, it is unclear what portion of 
the appellant's currently-claimed orthopedic disabilities, if 
any, are due to this congenital disorder and what portion, if 
any, may be attributed to active service.  

In that regard, the Board notes that congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  
38 C.F.R. § 3.303(c).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect but may be granted 
for disability which is shown to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  
For the reasons discussed above, therefore, the Board finds 
that another VA medical opinion is necessary in order to 
clarify the nature and etiology of the appellant's current 
orthopedic disabilities.  

Right ear hearing loss

The appellant also seeks service connection for right ear 
hearing loss, which he contends may be related to acoustic 
trauma during service.  

The appellant's service treatment records are negative for 
findings of right ear hearing loss.  At his September 1970 
military separation medical examination, the appellant denied 
a history of hearing loss.  On clinical evaluation, his ears 
were normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

Post service VA treatment records show that in October 1982, 
the appellant sought treatment from VA for a chronic 
infection in his right ear for the past seven years.  
Examination revealed a central perforation and the presence 
of cholesteatoma in the middle right ear.  Audiometric 
testing showed bilateral hearing loss, right greater than 
left.  The appellant underwent a right modified radical 
mastoidectomy.  

Subsequent clinical records show that in February 2005, the 
appellant sought treatment for a chronic infection in the 
right ear, with a marked decrease in hearing in the past year 
and a half.  He reported a history of a tympanography in the 
1980's.  After examining the appellant, the examiner's 
diagnosis was recurrent chronic mastoiditis, right, and 
external otitis right.  It was also noted that the appellant 
had a moderately severe to severe mixed hearing loss in the 
right ear.  

In October 2008, the appellant underwent VA audiology 
examination.  After examining the appellant and reviewing his 
claims folder, the examiner indicated that although the 
appellant's hearing loss did not exist at the time of his 
discharge from service, he was not an otolaryngologist and 
was therefore not able to comment on the underlying disease 
process of the appellant's right ear.  While the examiner did 
not further clarify his comments, the Board notes that 
medical literature notes an increased incidence of hearing 
loss in individuals with osteogenesis imperfecta.  

Given the evidence of record, as well as the pending 
orthopedic claims above, the Board finds that a VA medical 
examination is necessary in order to clarify the nature and 
etiology of the appellant's right ear hearing loss.  This is 
consistent with the request of the appellant's 
representative, who, in March 1999, requested a remand of 
this matter for the purpose of affording the appellant 
another VA medical examination with respect to his right ear 
hearing loss claim.   

Accordingly, this matter is REMANDED for the following:

1.  The appellant should be afforded a VA 
medical examination by a specialist in 
orthopedic medicine for the purpose of 
clarifying the nature and etiology of any 
current right knee disability, right arm 
and wrist disability, disability of the 
upper chest, and disability of the back.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  

After examining the appellant and 
reviewing the claims folder, the examiner 
should be requested to identify all 
current right knee disabilities of the 
right arm, right wrist, upper chest, and 
back.  For any congenital disease 
identified, the examiner should provide 
an opinion as to the etiology and likely 
date of onset of that disease, to include 
stating whether it was incurred or 
aggravated during service.  

For any congenital defect identified, the 
examiner should provide an opinion as to 
whether there is evidence of any 
superimposed injury during service 
resulting in a chronic disability which 
is still present today.  

For any acquired disability identified, 
the examiner should indicate whether it 
is at least as likely as not causally or 
etiologically related to any 
symptomatology in service or is otherwise 
related to a disease or injury incurred 
in military service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The appellant should be afforded a VA 
examination by an otolaryngologist for 
the purpose of clarifying the nature and 
etiology of any current right ear hearing 
loss.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should be 
requested to provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
current right ear hearing loss is 
causally or etiologically related to any 
symptomatology in service, is otherwise 
related to a disease or injury incurred 
in military service, or is causally 
related to any service-connected 
disability.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record.  If the appellant's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


